Citation Nr: 1420456	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Travis J. West, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1978 to March 1982, and in the United States Air Force from February 2002 to August 2002 and from November 2004 to January 2005.  The Veteran also had service in the Air National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran testified during a Videoconference Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

The Virtual VA paperless claims processing system contains the September 2013 Videoconference Board hearing transcript and VA treatment records dated from October 2011 to November 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout his appeal, the Veteran has identified several instances in which he injured his back in service.  Initially, in his November 2008 claim, the Veteran reported that he injured his back while working on F-16 jets on duty at Truax Field in Madison, Wisconsin.  The Veteran indicated that at the time, he was stationed with the 115th Fighter Wing in the Air National Guard.  The Veteran noted that this injury occurred sometime in the summer or the fall of 2003 "as far as [he] could remember."  He indicated that he sought treatment from Dr. S.M. for his back injury at the time.  

Additionally, in the Veteran's March 2010 notice of disagreement, he indicated that he injured his back while on a 14-hour flight home from an Iraqi Freedom deployment.  He noted that he was on active duty during this time.  The evidence shows that the Veteran completed two post-deployment health assessments upon return from his deployment to Qatar from December 1, 2004, to January 12, 2005.  On the assessment completed in January 2005, the Veteran denied back pain during deployment.  However, in the assessment completed in October 2006, the Veteran indicated that he had back pain during deployment.  Moreover, in the Veteran's January 2011 VA examination, the Veteran described injuries to his back during service due to long plane flights following deployments and heavy lifting in his job as a mechanic.  He also described a specific instance in which he injured his back in 2002 after lifitng a tool box.  The Veteran indicated that he has had intermittent back pain since these injuries.  

Private treatment records from Dr. S.M. dated in October 2006 revealed that the Veteran was seen on October 21, 2002, "shortly after a lifting injury."  Additionally, a physical therapy note dated in November 2006 indicated that the Veteran had a history of sciatica with a work-related injury in 2004, and that his symptoms were worsened by a 14-hour flight in January 2005.  Notwithstanding the apparent discrepancy in the Veteran's memory as to the dates of the injuries to his back, the evidence in the record suggests that the Veteran may have injured his back during his enlistment period with the Air National Guard on October 21, 2002, again in 2004 due to a "work-related" injury, and again in January 2005 following a 14-hour flight returning from a deployment.

As to the Veteran's October 21, 2002, injury to his back, the Board notes that the Veteran is entitled to service connection for any injury or disease that was incurred or aggravated during a period of active duty for training (ACDUTRA) and for any injury that was incurred or aggravated during a period of inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24)(B), (C); 38 C.F.R. § 3.6(a).  The Veteran's discharge document shows that he was released from a period of active duty on August 3, 2002.  However, because there is no record of a line of duty determination in the file, there is no evidence which documents whether the injury the Veteran sustained to his back on October 21, 2002, occurred on active or inactive duty for training while in the Air National Guard.  The available service treatment records in the claims file do not clearly reflect the specific dates of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) over the course of his Air National Guard service.  In view of the foregoing, efforts should be made to obtain the Veteran's complete Air National Guard personnel records, to include records documenting the Veteran's periods of active duty service, ACDUTRA, and INACDUTRA. 38 C.F.R. § 3.159(c)(2).

Moreover, the Board observes that the January 2011 VA examiner found that the Veteran's diagnosed degenerative changes of the thoracolumbar spine with sciatica was less likely as not caused by or a result of the Veteran's service, based on the lack of any specific traumatic injury to the spine that would have caused malalignment or instability of the spine to predispose him to degenerative changes.  The examiner opined that the Veteran's back disability was more likely a consequence of natural aging.  However, it is unclear from the examination report whether this examiner reviewed the Veteran's claims file, to include his service treatment records.  It appears as if the examiner simply recorded the Veteran's medical history as reported to him by the Veteran.  Because the examiner did not address the Veteran's service treatment records documenting his complaints of and treatment for low back pain, the Board finds that this opinion is inadequate.  On remand, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current back disability, with consideration of all of the evidence of record.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center, Records Management Center, National Archives and Records Administration, VA Records Management Center, Air National Guard, or other appropriate agency or department and obtain the Veteran's Air National Guard service personnel records (particularly the records in or around October 2002).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3. Then, the RO should review the Veteran's National Guard personnel records and unit records and perform any development necessary to ascertain the Veteran's periods of active duty, ACDUTRA, and/or INACDUTRA (particularly in or around October 2002).

4. Thereafter, schedule the Veteran for an appropriate VA examination for his claimed back disability.  The claims file and a copy of this REMAND should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner should identify whether the Veteran has a current diagnosed back disability.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service or period of ACDUTRA or as a result of injury or aggravation of a preexisting disability during a period of INACDUTRA.  

In rendering the required opinion, the examiner should note and discuss the following evidence:

(a) the May 1978 United States Navy entrace examination noting slight dorsal kyphosis;

(b) the in-service treatment for back pain in January 1981, with an assessment of back strain;

(c) the October 2006 work restriction letter from Dr. S.M., indicating that the Veteran was treated on October 21, 2002, shortly after a lifting injury, with a diagnosis of a lumbar strain;

(d) the October 2006 post-deployment health assessment, in which the Veteran noted back pain; and

(e) the November 2006 physical therapy note from Dr. S.M. noting a history of sciatica with a work-related injury in 2004;  noting that the Veteran's symptoms were worsened by a 14-hour flight in January 2005; and noting an assessment of piriformis syndrome.

5. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

